Filed 8/1/14 P. v. Haney CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


THE PEOPLE,                                                          B251838

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. LA073104)
         v.

JOHNNY HANEY,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County, Michael
Jesic, Judge. Dismissed.
         Jonathan B. Steiner and Ann Krausz, under appointment by the Court of Appeal,
for Defendant and Appellant.
         No appearance for Plaintiff and Respondent.
       Defendant, Johnny Haney, pled no contest to methamphetamine possession.
(Health & Saf. Code, § 11377, subd. (a).) He had previously been convicted of a serious
felony. He was sentenced to 8 years in state prison. Defendant purports to appeal from
the judgment. We dismiss the appeal.
       We appointed counsel to represent defendant on this appeal. After examining the
record, appointed appellate counsel filed an “Opening Brief” in which no issues were
raised. Instead, appointed appellate counsel requested that this court independently
review the entire record on appeal pursuant to People v. Wende (1979) 25 Cal.3d 436,
441-442. (See Smith v. Robbins (2000) 528 U.S. 259, 277-284.) On May 30, 2014, we
advised defendant he had 30 days within which to personally submit any contentions or
arguments he wished us to consider. No response has been received. We have examined
the entire record and are satisfied appointed appellate counsel have fully complied with
their responsibilities.
       Defendant purported to appeal on certificate and noncertificate issues. On October
2, 2013, defendant filed a notice of appeal stating, “This appeal is based on the sentence
or other matters occurring after the plea that do not affect the validity of the plea. (Cal.
Rules of Court, rule 8.304(b).)” (See People v. Maultsby (2012) 53 Cal.4th 296, 298-
299; People v Johnson (2009) 47 Cal.4th 668, 677.) Defendant’s notice of appeal also
stated, “This appeal challenges the validity of the plea or admission.” Defendant’s
request for a probable cause certificate (Pen. Code, § 1237.5) was denied. Defendant’s
probable cause certificate request stated: “. . . I . . . feel that I was misrepresented by my
then attorney Mrs. Jennifer Hawkins with the public defender[’]s office. [¶] I feel I
could have received a lesser sentence in this case if my then attorney would have
reviewed my case more thoroughly and made certain issues known to the judge and
D.A.” On October 28, 2013, this court filed an order stating: “The request for a
certificate of probable cause was denied. Unless it is shown that the appeal . . . is from an
appealable order, the appeal will be dismissed.”
       Our Supreme Court has explained: “[W]hen a defendant pleads guilty or no
contest and is convicted without a trial, only limited issues are cognizable on appeal. A

                                               2
guilty plea admits every element of the charged offense and constitutes a conviction
(People v. Hoffard (1995) 10 Cal.4th 1170, 1177-1178 (Hoffard); People v. Laudermilk
(1967) 67 Cal.2d 272, 281), and consequently issues that concern the determination of
guilt or innocence are not cognizable. (Hoffard, supra, 10 Cal.4th at p. 1178; People v.
Ribero (1971) 4 Cal.3d 55, 63 (Ribero).) Instead, appellate review is limited to issues
that concern the ‘jurisdiction of the court or the legality of the proceedings, including the
constitutional validity of the plea.’ (Hoffard, supra, 10 Cal.4th at p. 1178; see People v.
Kaanehe (1977) 19 Cal.3d 1, 9; Ribero, supra, 4 Cal.3d at p. 63.)” (In re Chavez (2003)
30 Cal.4th 643, 649, fn. omitted; accord, People v. Maultsby, supra, 53 Cal.4th at pp.
302-303; People v. Zuniga (2014) 225 Cal.App.4th 1178, 1186-1187; People v. Voit
(2011) 200 Cal.App.4th 1353, 1364.) “[T]he crucial issue is what the defendant is
challenging, not the time or manner in which the challenge is made.” (People v. Ribero,
supra, 4 Cal.3d at p. 63; accord, People v. French (2008) 43 Cal.4th 36, 44; People v.
Buttram (2003) 30 Cal.4th 773, 781-782; People v. Zuniga, supra, 225 Cal.App.4th at p.
1183.)
         Defendant has raised no issue cognizable on his appeal. An ineffective assistance
of counsel claim is not cognizable on appeal from a no contest plea where, as here, it is
predicated on error that occurred in proceedings held prior to the plea. (People v.
Richardson (2007) 156 Cal.App.4th 574, 596; People v. Stubbs (1998) 61 Cal.App.4th
243, 244-245.) Accordingly, the appeal must be dismissed. (Pen. Code, § 1237.5;
People v. Richardson, supra, 156 Cal.App.4th at pp. 596-597; People v. Stubbs, supra, 61
Cal.App.4th at p. 245.)




                                              3
      The appeal is dismissed.
                           NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                           TURNER, P.J.




We concur:




      MOSK, J.




      MINK, J.




      
        Retired judge of the Los Angeles Superior Court, assigned by the Chief Justice
pursuant to article VI, section 6 of the California Constitution.

                                           4